Citation Nr: 0311559	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.

2.  Entitlement to an increased rating for bilateral hammer 
toes status post sliding osteotomies and extensor tenotomies, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to April 
1973.  The veteran also had another 4 year and 3 day period 
of active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which, among other things, denied the veteran's 
claim of service connection for bilateral knee disabilities 
secondary to service connected hammer toes and granted an 
increased, 10 percent, rating for service connected bilateral 
hammer toes status post sliding osteotomies and extensor 
tenotomies.  Subsequently, by an October 2000 hearing officer 
decision, an increased, 30 percent, rating was assigned for 
the veteran's bilateral hammer toes.  


REMAND

The veteran and his representative contend, in substance, 
that the veteran's service-connected bilateral hammer toes 
have become worse over time and therefore warrant an 
increased rating.  They also contend that the veteran's 
service connected bilateral hammer toes caused the veteran's 
current bilateral knee disabilities.  It is also requested 
that the veteran be afforded the benefit of the doubt. 

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in April 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claims file VA treatment 
records from the West Haven VA medical center (VAMC) and an 
April 2003 VA examination report that included medical 
opinions as to the current severity of the veteran's service 
connected bilateral hammer toes as well as to the origins or 
etiology of current knee problems.

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has 
obtained an additional VA medical records as well as an 
examination report, in light of the Federal Circuits' 
decision, the case must be remanded.

In addition, the Board notes that a review of record does not 
reflect that the veteran provided authorizations for VA to 
obtained his treatment records from Nicholas Formica, M.D., 
Stephen L. Pillsbury, M.D., or Russell O. Gee, M.D..  And, 
while a review of the record indicates that VA obtained the 
veteran's contemporaneous treatment records from the West 
Haven VA Medical Center, it does not show VA obtained the 
medical records pertaining to the veteran's treatment at the 
Newington VA Medical Center during the period from September 
2001 to the present.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify, by name, 
address, and approximates (beginning and 
ending) dates all VA and non-VA health 
care providers that have treated him for 
his disability of the knees and his 
service-connected bilateral hammertoes.  
This should specifically include any 
records of the veteran's treatment by 
Nicholas Formica, M.D. (Arthritis 
Treatment Center - 240 East Street, 
Plainville, CT), Stephen L. Pillsbury, 
M.D., and Russell O. Gee, M.D. (Drs. 
Pillsbury & Gee are both employed by 
Grove Hill Medical Center - 73 Cedar 
Street, New Britain, CT 06052).  The RO 
should aid the veteran in securing all 
identified records, to include providing 
necessary authorizations to allow it to 
obtain records from as well as from any 
other private doctors identified by the 
veteran.  The RO is also asked to obtain 
the records from the Newington VA Medical 
Center, dating from September 2001 to the 
present, and from the New Haven VA 
Medical Center, dating from August 2002 
to the present.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims.  
The letter should also specifically 
inform the veteran of which portion of 
the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

3.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the veteran's claims in 
light of the evidence received since the 
October 2001 Supplemental Statement of 
the Case.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
October 2001 Supplemental Statement of 
the Case, the applicable law and 
regulations governing service connection, 
to include on a secondary basis, and an 
increased rating for the disability at 
question.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


